DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Jie Yang on 28 July 2022.
The application has been amended as follows: 

Claim 1 (currently amended): A method for product quality control and fingerprint detection of an epimedium brevicornu complex, the method for product quality control and fingerprint detection of raw materials of the complex comprising: 
	[[S1]] Step 1
	a. preparation of a standard solution[[:]] by placing 10 mg of an icariin standard into a 10 ml volumetric flask, dissolving in methanol, and making constant volume; 
	b. preparation of an extract sample solution[[:]] by placing 0.1 g of epimedium brevicornu extract ml of methanol; weighing the materials; conducting ultrasonic treatment for 30 min; weighing the materials again; making up the lost weight with the methanol; shaking up; filtering; standing; 
	 c. providing content determination[[:]] under chromatographic condition[[s]] 1: 
		wherein mobile phase A is acetonitrile, mobile phase B is water[[,]] 
		wherein detection wavelength is 270 nm; column temperature is 30°C; flow rate is 1 ml/min; sample injection volume is 10 µl; and sample injection is performed twice;
	wherein isocratic elution conditions are:
	time,min	mobile phase A%, acetonitrile	mobile phase B%, water
	0-15 min		30					70;	
	
d. making [[of]] a standard curve[[:]] by diluting the standard solution by 1/2 gradient to obtain 5 concentration gradients, analyzing according to the chromatographic conditions, and drawing the standard curve; taking the extract sample solution, analyzing according to the chromatographic condition[[s]] 1, and calculating the content of the icariin through the standard curve;
	 e) providing fingerprint conditions of the epimedium brevicomu extract:
	 (1) accurately weighing 0.1g of epimedium brevicornu extract into 50ml volumetric flask; dissolving in methanol; conducting ultrasonic treatment for 30min; placing at room temperature; making constant volume; filtering; concentrating; and passing through a membrane; 
	(2)  utilizing the following chromatographic conditions: octadecylsilane chemically bonded silica is used as a filler; the flow rate is 1 ml/min; the wavelength is 269 nm; the column temperature is 30°C; the sample injection volume is 10 µl; and the sample injection is performed once;
	time, min	       0-17      17-35      35-65      65-70      70-85
	acetonitrile, %    15-23         23         23-50      50-15        15
	
Step 2: 
		a. further preparation of the standard solution: taking 6 mg of tanshinone IIA standard into 10 ml volumetric flask, dissolving in methanol, and making constant volume;
		 b. preparation of the extract sample solution: taking 0.1 g of salviae miltiorrhizae extract; putting the extract into a conical flask with a stopper; adding 50 ml of methanol; weighing the materials; conducting ultrasonic treatment for 30 min; weighing the materials again; making up the lost weight with the methanol; shaking up; filtering; standing; 
	c. providing content determination[[:]] under chromatographic condition[[s]] 2:
wherein mobile phase A is acetonitrile, mobile phase B is water
	detection wavelength is 270 nm; column temperature is 20°C; flow rate is 1 ml/min; sample injection is 10 µl; and sample injection is performed twice;
	wherein the gradient elution conditions are:

time, min     mobile phase A%, acetonitrile     mobile phase B%, water
0-6               61                                                39
6-20             61-90                                           39-10
20-20.5        90-61                                           10-39
20.5-30        61                                                 39;
	d.  making 
	providing fingerprint conditions of the salviae miltiorrhizae extract: 
	(1) accurately weighing 0.1 g of salviae miltiorrhizae extract into 50 ml volumetric flask; dissolving in methanol; conducting ultrasonic treatment for 30min; placing at room temperature; making constant volume; filtering; concentrating; and passing through a membrane; 
	(2) chromatographic conditions: octadecylsilane chemically bonded silica is used as a filler; the flow rate is 1 ml/min; the wavelength is 270 nm; the column temperature is room temperature; the sample injection volume is 10 µl; and the sample injection is performed once;
	time, min	      0-20      20-50     50-52     52-62
	acetonitrile,%     20-60     60-80     80-20       20;


Step 3: 
	a. preparation of the standard solution[[:]] by taking 8 mg of a protodioscin standard into 10 ml volumetric flask, dissolving in methanol, and making constant volume; 
	b. preparation of the extract sample solution: taking 0.1 g of dioscorea nipponica makino extract; putting the extract into a conical flask with a stopper; adding 50 ml of methanol; weighing the materials; conducting ultrasonic treatment for 30 min; weighing the materials again; making up the lost weight with the methanol; shaking up; filtering; standing; and taking the supernatant; 
	c. providing content determination[[:]] under chromatographic condition[[s]] 3: wherein octadecylsilane chemically bonded silica is used as a filler;
	wherein mobile phase A is acetonitrile, mobile phase B is wateris performed;
	wherein detection wavelength is 203 nm; column temperature is 30°C; flow rate is 1 ml/min; sample injection volume is 10 µl; and sample injection is performed twice; 
	isocratic elution conditions used under chromatographic condition 3:
	time, min     mobile phase A%, acetonitrile     mobile phase B%, water
	    0-10                              37                                             63	
	
	taking the standard solution and the extract sample solution, analyzing according to the chromatographic conditions, and calculating the content of the protodioscin through a single-point method; 
	further providing fingerprint conditions of dioscorea nipponica makino extract:
	(1) accurately weight 0.1 g of dioscorea nipponica makino extract into 50 ml volumetric flask; dissolving in methanol; conducting ultrasonic treatment for 30 min; placing at room temperature; making constant volume; filtering; concentrating; and passing through a membrane;
	(2) chromatographic conditions: octadecylsilane chemically bonded silica is used as a filler; flow rate is 1 ml/min; wavelength is 210 nm; column temperature is 30°C; sample injection volume is 10 µl; and sample injection is performed once;
 	time, min	     0-10     10-20     20-40     40-55     55-65     65-70     70-80
	acetonitrile, %   20-25     25-35    35-80     80-100    100      100-20         20.
	
Claim 3 (currently amended): A method for product quality control and fingerprint detection of an epimedium brevicornu complex, the method for product quality control and fingerprint detection of the epimedium brevicornu complex comprising: 
	[[S1]] Step 1: providing fingerprint detection under chromatographic conditions 1: 
a chromatographic column adopts octadecylsilane chemically bonded silica as a filler; mobile phase A is acetonitrile, mobile phase B is water nm; column temperature is 30°C; flow rate is 1 ml/min; and gradient elution conditions: 
time, min          mobile phase A%, acetonitrile          mobile phase B%, water
0-5                                         5-20                                            95-80        
5-15                                      20-30                                           80-70
15-35                                    30-50                                           70-50
35-40                                    50-60                                           50-40
40-50                                    60-80                                           40-20 
50-60                                   80-100                                           20-0

providing product content detection under chromatographic condition 2: 
mobile phase A is acetonitrile, mobile phase B is water, acetonitrile: water=30: 70, and gradient elution; detection wavelength is 270 nm; column temperature is 30°C; flow rate is 1 ml/min; sample injection volume is 10 µl; and sample injection is performed twice; 
	[[S2,]] Step 2:  preparation of a test article: 
accurately weighing 1 g of epimedium brevicornu complex of claim 2; putting the composition into a conical flask with a stopper; adding 500 ml of methanol; weighing the materials; conducting ultrasonic treatment for 30 min; weighing the materials again; 5making up the lost weight with the methanol; shaking up; filtering; concentrating the filtrate to 50 ml; standing; 
	[[S3]] Step 3: preparation of the standard solution: 
taking 10 mg of icariin standard into 10 ml volumetric flask, dissolving in methanol, and making constant volume; 
making  mg/ml, 0.125 mg/ml, 0.25 mg/ml, 0.5 mg/ml and 1.0 mg/ml; analyzing according to the chromatographic condition 2; and drawing the standard curve; 
taking the supernatant obtained in step [[S]]2, analyzing according to the chromatographic condition 2, and calculating the content through the standard curve; 
taking the supernatant obtained in step [[S]]2, and analyzing according to the chromatographic condition 1 to obtain a fingerprint.
	
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Liu et al. (“Preparative isolation and purification of three flavonoids from the Chinese medicinal plant Epimedium koreamum Nakai by high-speed counter-current chromatography,” 28 January 2005) discloses a method for product quality control and fingerprint detection of an epimedium koreamum complex (abstract), the method for product quality control and fingerprint detection of raw materials of the complex comprising: 
	Step 1: 
	 b. preparation of an extract sample solution by placing 1,000 g of E. koreamum Nakai in 10 L of 70% ethanol for 2 hours under reflux, repeated twice, combined, filtered, subjected to a glass column of microporous resin (D-101, 400 g) and washed with water, 70% ethanol, respectively; the 70% ethanol eluent then concentrated in a vacuum using rotary evaporation to give a dried powder, stored in a refrigerator (-4°C), and subjected to high-speed counter-current chromatography (HSCCC) (p. 54, col. 2, para. 3);
	 c. providing content determination under HPLC conditions comprising a reverse-phase YWG C18 column at room temperature; a mobile phase consisting of acetonitrile-water in gradient mode as follows: 0-12 min, 28% acetonitrile; 12-20 min, 28% to 35% acetonitrile; 20-30 min 35% acetonitrile. The effluent was monitored at a detection wavelength of 254 nm at a constant flow rate of 1.0 ml/min (p. 55, col. 2, para. 1);
		
	
	 e) providing fingerprint conditions of the epimedium koreamum Nakai extract:
	 (1) placing 1,000 g of E. koreamum Nakai in 10 L of 70% ethanol for 2 hours under reflux, repeated twice, combined, filtered, subjected to a glass column of microporous resin (D-101, 400 g) and washed with water, 70% ethanol, respectively; the 70% ethanol eluent then concentrated in a vacuum using rotary evaporation to give a dried powder, stored in a refrigerator (-4°C), and subjected to high-speed counter-current chromatography (HSCCC) (p. 54, col. 2, para. 3).

However, the prior art neither teaches nor fairly suggests a method for product quality control and fingerprint detection of an epimedium brevicornu complex, the method comprising a step 1 further comprising, 
a. preparation of a standard solution by placing 10 mg of an icariin standard into a 10 ml volumetric flask, dissolving in methanol, and making constant volume; 
b. preparation of an extract sample solution by placing 0.1 g of epimedium brevicornu extract into a conical flask with a stopper; adding 50 ml of methanol; weighing the materials; conducting ultrasonic treatment for 30 min; weighing the materials again; making up the lost weight with the methanol; shaking up; filtering; standing;
c. providing content determination under chromatographic condition 1 (see claim 1, step 1);
d. making a standard curve (and the further method steps recited by claim 1, step 1);
e. accurately weighing 0.1 g of epimedium brevicornu extract into 50 ml volumetric flask; dissolving in methanol; conducting ultrasonic treatment for 30 min; placing at room temperature; making constant volume; filtering; concentrating; and passing through a membrane; 
	(2)  utilizing the following chromatographic conditions: octadecylsilane chemically bonded silica is used as a filler; the flow rate is 1 ml/min; the wavelength is 269 nm; the column temperature is 30°C; the sample injection volume is 10 µl; and the sample injection is performed once;
	time, min	       0-17      17-35      35-65      65-70      70-85
	acetonitrile, %    15-23         23         23-50      50-15        15.
	
Further, the prior art is silent on performing steps 2-3 as recited by claim 1. Dependent claims 2-4 depend upon allowable claim 1 and are therefore deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797